Exhibit 10.74

 

FIRST AMENDMENT TO SALE AND SERVICING AGREEMENT

 

THIS FIRST AMENDMENT TO THE SALE AND SERVICING AGREEMENT, dated as of May     ,
2005 (this “Amendment”), is entered into by and among MCG Commercial Loan
Funding Trust, as the seller (in such capacity, the “Seller”), MCG Capital
Corporation, as the originator (in such capacity, the “Originator”) and as the
servicer (in such capacity, the “Servicer”), Three Pillars Funding LLC, as a
purchaser (“Three Pillars”), SunTrust Capital Markets, Inc., as the
administrative agent (in such capacity, the “Administrative Agent”), and Wells
Fargo Bank, National Association, as the backup servicer (in such capacity, the
“Backup Servicer”) and as trustee (in such capacity, the “Trustee”).

 

RECITALS

 

1. The Seller, the Originator, the Servicer, Three Pillars, the Administrative
Agent, the Backup Servicer and the Trustee are parties to the Sale and Servicing
Agreement dated as of November 10, 2004 (the “Agreement”); and

 

2. Such parties hereto desire to amend the Agreement as hereinafter set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in the Agreement (including terms incorporated
by reference in the Agreement) shall have the same meanings herein as therein
defined.

 

2. Amendments to the Agreement. The Agreement is hereby amended as follows:

 

2.1 The following definitions in Section 1.1 of the Agreement are hereby amended
in their entirety to read as follows:

 

“Minimum Pool Yield”: With respect to any Determination Date, the average of the
Pool Yield for the related Collection Period plus the two immediately prior
Collection Periods equal to 1.75%.

 

“Pool Yield”: As of any Determination Date, with respect to any Collection
Period, the percentage equivalent of a fraction (a) the numerator of which is
equal to (I) all Interest Collections on Loans included in the Aggregate
Outstanding Loan Balance as of the first (1st) day of the Collection Period
related to such Determination Date that are deposited into the Collection
Account during such Collection Period minus (II) the Carrying Costs incurred
during such Collection Period and (b) the denominator of which is equal to the
Aggregate Outstanding Loan Balance as of the first (1st) day of such Collection
Period.



--------------------------------------------------------------------------------

“Specified Reserve Account Requirement”: For any Determination Date or Payment
Date, the greater of (a) the product of (x) the Carrying Costs, as calculated
for such Determination Date and (y) 2 and (b) $1,000,000.

 

2.2 The definition of “Pool Rate” in Section 1.1 of the Agreement is hereby
deleted in its entirety.

 

2.3 Section 2.7(a)(5) of the Agreement is hereby amended to add the following
parenthetical thereto: “(provided that the Overcollateralization Shortfall shall
be calculated without giving effect to any amount on deposit in the Principal
Collections Account to the extent such amounts are to be distributed on such
Payment Date)”.

 

2.4 Section 2.7(a)(6) of the Agreement is hereby amended in its entirety to read
as follows:

 

“(6) first, if any Required Equity Shortfall exists, the amount necessary to
cure such Required Equity Shortfall, to the Excess Spread Account, for the
payment thereof and second, to the Reserve Account, the amount (if any) equal to
the lesser of the Scheduled Reserve Account Payment for such Payment Date and
the excess of the Specified Reserve Account Requirement over the amount on
deposit in the Reserve Account;”

 

2.5 Section 5.3(a) of the Agreement is hereby amended to replace the phrase “If
at any time the Pool Yield is less than 3.00%” with the phrase “If at any time
the average Pool Yield of the such Collection Period and the two immediately
prior Collection Periods is less than 3.00%”.

 

2.6 Section 10.1(k) of the Agreement is hereby amended to replace the phrase
“the Pool Yield” with the phrase “the average Pool Yield for any Collection
Period and the two immediately prior Collection Periods”.

 

3. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any party under the
Agreement or any other document, instrument or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein.

 

4. Conditions To Effectiveness. The effectiveness of the amendments in Section 2
hereof are subject to the condition precedent that each of the parties hereto
shall have received counterparts of this Amendment, duly executed by all the
parties hereto.

 

5. Ratification. All of the provisions of this Amendment are incorporated by
reference into the Agreement, as if set forth in full therein. The Agreement, as
amended hereby, remains in full force and effect. Any reference to the Agreement
from and after the date hereof shall be deemed to refer to the Agreement as
amended hereby. As amended, the Agreement is hereby ratified and reaffirmed by
the parties hereto.

 

2



--------------------------------------------------------------------------------

6. Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts (including by
facsimile), each of which when so executed shall be deemed to be an original and
all of which when taken together shall constitute one and the same agreement.

 

7. Governing Law. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF NEW YORK.

 

8. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

 

[SIGNATURE PAGES FOLLOW]

 

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

MCG COMMERCIAL LOAN FUNDING TRUST,
as Seller  

By:    Wilmington Trust Company, not in its       individual capacity, but
solely as Owner       Trustee

     

By:

 

/s/ Jeanne M. Oller

    Name: Jeanne M. Oller     Title: Senior Financial Services Officer

 

 

MCG CAPITAL CORPORATION,
as Originator and as Servicer

By:

 

/s/ Michael R. McDonnell

    Name: Michael R. McDonnell     Title: Chief Financial Officer

 

 

THREE PILLARS FUNDING LLC,
as a Purchaser

By:

 

/s/ Doris J. Hearn

    Name: Doris J. Hearn     Title: Vice President

 

 

SUNTRUST CAPITAL MARKETS, INC.,
as Administrative Agent

By:

 

/s/ Peter C. Vaky

    Name: Peter C. Vaky     Title: Managing Director

 

 

S-1



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Backup Servicer

By:

  /s/ Cheryl Zimmerman     Name: Cheryl Zimmerman     Title: Assistant Vice
President

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

By:

  /s/ Cheryl Zimmerman     Name: Cheryl Zimmerman     Title: Assistant Vice
President

 

S-2